 

Exhibit 10.1

  

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
as of April 9, 2013, by and among Broadcast International, Inc., a Utah
corporation (“Parent”), Alta Acquisition Corporation, a Nevada corporation
(“Merger Sub”) and AllDigital Holdings, Inc., a Nevada corporation (the
“Company”) with respect to the Agreement and Plan of Merger dated January 6,
2013 among Parent, Merger Sub and the Company (the “Merger Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, subsequent to signing the Merger Agreement, certain questions and
issues have arisen that have required time to resolve; and

 

WHEREAS, the parties to the Merger Agreement desire to continue to work together
in order to resolve all concerns, but desire to amend certain provisions of the
Merger Agreement as set forth herein in order to provide the parties with some
flexibility during the period of such cooperation.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration set forth herein and in the Merger
Agreement, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, Parent, Merger Sub and the
Company hereby agree as follows:

 

1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them under the Merger Agreement.    2.Amendments to Merger
Agreement.   

a.Amendment to Termination Provisions. Section 8.1 to the Merger Agreement is
amended by adding the following subsection (l):

 

(l) by either Parent or the Company, without cause, upon three (3) days advance
written notice to the other parties to this Agreement. Subsection (iii) of
Section 8.2 shall not apply to a termination under this Section 8.2(l) and,
notwithstanding such subsection, if this Agreement is terminated under Section
8.2(l), no party shall have any liability to the other party upon termination of
this Agreement.

 

b.Suspension of No-Shop and Related Provisions. From the date first set forth
above until such date as the Company and Parent shall have both approved, and
Parent has filed with the SEC, the Joint Proxy Statement/Prospectus (such date,
the “Move Forward Date”), the application and effectiveness of provisions of
Sections 4.4, 4.5, 5.1, 5.2, 5.3 and 5.4 of the Merger Agreement shall be
suspended. From and after the occurrence of the Move Forward Date, the
suspension effected by this Section 2(b) of this Amendment shall expire, and
Sections 4.4, 4.5, 5.1, 5.2, 5.3 and 5.4 of the Merger Agreement shall once
again represent binding obligations under the Merger Agreement.



3.No Other Changes. Except as amended by this Amendment, the Merger Agreement
remains in full force and effect and is hereby ratified and confirmed by Parent,
Merger Sub and the Company.    4.Misc. Terms. This Amendment shall be governed
by the general terms and provisions set forth in Section 9 of the Merger
Agreement.

 

[intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this FIRST AMENDMENT TO
AGREEMENT AND PLAN OF MERGER to be duly executed by their respective authorized
officers as of the day and year first above written.

  

  BROADCAST INTERNATIONAL, INC.       By: /s/   Name:     Title:           ALTA
ACQUISITIONS CORPORATION       By: /s/   Name:     Title:           ALLDIGITAL
HOLDINGS, INC.       By: /s/   Name:     Title:  

 

[Signature Page to First Amendment to Agreement and Plan of Merger]

 



 

 

 

